UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6163



DAVID R. REDMOND,

                                             Plaintiff - Appellant,

          versus


BENJAMIN MONTGOMERY; WILLIE WELDON; SHERRY
LOPEZ; WILLIAM BRIGHTHARP; ANGELA P. RUIZ;
OFFICER GROVIER; GLENDA HINMAN; JEAN RANDALL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (CA-96-488-4-17AK)


Submitted:   August 28, 1997           Decided:   September 16, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David R. Redmond, Appellant Pro Se. Marvin Coleman Jones, BOGOSLOW
& JONES, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Redmond v. Montgomery, No.
CA-96-488-4-17AK (D.S.C. Jan. 13, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2